DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Na Xu on 08/22/2022.

The application has been amended as follows: 
1. (Currently Amended) A wearable automatic acupuncture device, comprising: 
a case; 
a motor or electromagnet that is configured to provide force to move a needle driver linearly after powered on;
the needle driver, the needle driver a human body;
the needle gadget, the needle gadget comprising the acupuncture needle comprising a needle tip, a needle shaft and a needle top on which the needle driver of the automatic acupuncture device applies a force and whose diameter is larger than the needle shaft, a hole on the needle tube ceiling and/or a slit on the needle tube wall, through which the needle driver is able to enter the needle tube and exerts the force on the needle top, a needle outlet at the needle tube floor, through which the needle tip and the needle shaft are pushed out of the needle tube and inserted into the human body, a needle-holding spring sheathed outside the needle shaft and enclosed inside the needle tube, with one end connecting on the needle tube floor and the other end pressing on the needle top, which is configured as: before the needle gadget is used, the acupuncture needle is pressed toward the needle tube ceiling by the needle-holding spring to prevent the needle tip from exposing to air outside of the needle tube and accidently injuring people; during acupuncture treatment, when the needle driver pushes the needle into the human body, the needle-holding spring is compressed; after acupuncture treatment, the needle driver removes the force from the needle top, the needle-holding spring extends and presses the needle back toward the needle tube ceiling; 
a needle gadget chamber that is configured to house the needle gadget, allowing the needle gadget being put into or taken out of the needle gadget chamber detachably; and a locking-releasing structure that is configured to lock the needle gadget in the needle gadget chamber so that the needle gadget will not fall out of the needle gadget chamber during acupuncture treatment, and that is also configured to release the needle gadget from the needle gadget chamber after acupuncture treatment.
6. (Currently Amended) The automatic acupuncture device according to claim 5, wherein the motor shaft and therefore the needle driver move linearly as well as rotate, which drive the needle to move linearly and to rotate through an uneven surface coupling between the needle driver and the needle top, to perform rotating acupuncture manipulation.  
7. (Currently Amended) The automatic acupuncture device according to claim 1, wherein the needle driver is a vertical pole, and the needle tube ceiling of the needle gadget has a hole to allow the needle driver vertically entering into the needle tube, getting in touch with the needle top and pushing the needle.  
8. (Currently Amended) The automatic acupuncture device according to claim 1, wherein the needle driver is a horizontal bar, the needle tube ceiling of the needle gadget has a hole with a diameter wider than the needle driver, the needle tube wall has a slit with a width wider than the needle driver, the slit and the hole are connected, and when in use, the needle driver enters the needle tube through the hole and the slit, moves down through the slit on the needle tube wall and touches the needle top to push the needle.  
9. (Currently Amended) The automatic acupuncture device according to claim 1, wherein the needle driver is a horizontal bar, the needle tube wall of the needle gadget has a slit with a width wider than the needle driver, and when in use, the needle driver enters the needle tube through the slit on the needle tube wall, makes contact with the needle top to move the needle.  
16. (Currently Amended) The automatic acupuncture device according to claim 1, wherein the needle driver has a shape of a fork or a clip, which is used to clamp on the needle top to move the needle.  
18. (Currently Amended) The automatic acupuncture device according to claim 1, comprising the electromagnet, which moves the needle driver to push the needle into the human body when powered on.  
Reasons for Allowance
Claims 1-19 are allowed.  The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose, in combination with other limitations of the claims, a wearable automatic acupuncture device including a needle-holding spring configured as before the needle gadget is used, the acupuncture needle is pressed toward the needle tube ceiling by the needle-holding spring to prevent the needle tip from exposing to air outside of the needle tube and accidently injuring people; during acupuncture treatment, when the needle driver pushes the needle into the human body, the needle-holding spring is compressed; after acupuncture treatment, the needle driver removes the force from the needle top, the needle-holding spring extends and presses the needle back toward the needle tube ceiling, as recited in claim 1.
The reasons for allowance of the claims is clear from the written record of prosecution.  Attention is specifically drawn to US 2016/0361229 (Na).  The applicant points out that Na does not teach or suggest this recited limitation because Na does not include a needle-holding spring. Examiner agrees.
As discussed above, Na does not anticipate applicant’s claimed invention.  Furthermore, there does not appear to be a reason, absent hindsight, to modify Na, alone or in combination, to include a needle-holding spring as recited in claim 1.  Therefore, the cited references taken singly or in combination do not anticipate or make obvious applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085. The examiner can normally be reached Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/Primary Examiner, Art Unit 3771